       Case 1:20-cv-01255-SKO Document 13 Filed 09/08/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DEMARIA C. HARGE,                                 No. 1:20-cv-01255-SKO (HC)
12                       Petitioner,                    ORDER DIRECTING CLERK OF COURT
                                                        TO SERVE MOTION FOR STAY ON
13           v.                                         RESPONDENT
                                                        [Doc. 5]
14
      JIM ROBERSON, Warden,                             ORDER DIRECTING RESPONDENT TO
15                                                      FILE RESPONSE TO MOTION
                         Respondent.
16                                                      [30-DAY DEADLINE]
17

18          Petitioner is a state prisoner proceeding pro se with a petition for writ of habeas corpus

19   pursuant to 28 U.S.C. § 2254. He filed the instant habeas petition on July 13, 2020, challenging

20   his conviction in Stanislaus County Superior Court of murder, murder of a fetus, gross vehicular

21   manslaughter while intoxicated, evading a peace officer causing death, and driving under the

22   influence causing injury. Petitioner states that two of the four claims presented in the petition are

23   unexhausted. Concurrent with his petition, Petitioner filed a motion for a stay of the proceedings.

24   (Doc. 5.)

25                                                 ORDER

26          Accordingly, IT IS HEREBY ORDERED:

27          1) The Clerk of Court is DIRECTED to serve the motion for stay (Doc. 5) on

28                Respondent;
                                                        1
       Case 1:20-cv-01255-SKO Document 13 Filed 09/08/20 Page 2 of 2

 1            2) Respondent is DIRECTED to file an opposition or statement of nonopposition to the

 2               motion within thirty (30) days of the date of service of this order; and

 3            3) In the event Respondent files an opposition, Petitioner is GRANTED thirty (30) days

 4               to file a reply.

 5
     IT IS SO ORDERED.
 6

 7   Dated:     September 4, 2020                                  /s/   Sheila K. Oberto        .
                                                        UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
